       8:19-cv-00237-HMH        Date Filed 09/06/19      Entry Number 28        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ANDERSON DIVISION
                                          )
EURIDIS CASTRO, Individually and as       ) CASE NO.: 8:19-cv-00237-HMH
Personal Representatives of the Estate of )
JULIO CESAR CASTRO PEREZ, Deceased, )
                                          )
              Plaintiff,                  )
v.                                        )     STIPULATION OF DISMISSAL
                                          )           WITH PREJUDICE
BENNY G. SHELTON, individually and        )
doing business as BENNY SHELTON           )
TRUCKING,                                 )
                                          )
              Defendants.                 )
______________________________________)

         NOW COME Plaintiff and Defendants, by and through the undersigned counsel, and

hereby submit the following Stipulation of Dismissal with Prejudice pursuant to Rule

41(a)(1)(A)(ii), FRCP. The parties intend to forever end this litigation with prejudice.


         This 6th day of September, 2019.


s/Melissa G. Mosier
Melissa G. Mosier, Esq.
McWhirter, Bellinger & Associates, P.A.
119 E. Main Street
Lexington, SC 29072

Counsel for Plaintiff


s/William J. Farley, III
D. Gary Lovell, Jr., Esq.
William J. Farley III, Esq.
Carlock, Copeland & Stair, LLP
40 Calhoun Street, Suite 400
Charleston, SC 29401

Counsel for Defendants


                                                 1

6149843v.1
